Citation Nr: 1105205	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-40 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to January 
1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disability.


FINDINGS OF FACT

1.  The Veteran has work experience in sales and vehicle 
management.  He completed one year of college.

2.  The Veteran is at least as likely as not unable to obtain or 
maintain substantially gainful employment due to the combined 
effects of his service-connected knee disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a 
total rating based on individual unemployability due to service-
connected disability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

As explained below, the Board has found the evidence currently of 
record to be sufficient to establish the appellant's entitlement 
to the benefit sought on appeal.  Therefore, no further notice or 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002) or 38 C.F.R. § 3.159 (2010).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a total rating, the 
record must reflect some factor which takes the case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 38 
C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's nonservice-connected disabilities nor advancing age 
may be considered.  

The Veteran has been granted service connection for traumatic 
arthritis, status post arthrotomy of the left knee, evaluated as 
60 percent disabling; replacement of the right knee, evaluated as 
60 percent disabling; and for intervertebral disc syndrome, 
evaluated as noncompensable.  The combined schedular evaluation 
is 90 percent.   

The record reflects the Veteran completed one year of college and 
has work experience in sales and vehicle management.  He last 
worked on a full-time basis in May 2006.

On VA general medical examination in April 2009, the Veteran 
denied, and the examiner stated there was no evidence of 
coronary, respiratory, gastrointestinal, genitourinary, 
neurological or spinal issues.  It was reported the Veteran's 
bilateral knee disability was the most disabling condition.  It 
was noted he had diabetes mellitus, hallux valgus of the right 
great toe, hypertension and right shoulder rotator cuff 
impingement.  The Veteran described daily pain in both knees.  He 
indicated he was on medication for hypertension and that it was 
in good control.  On examination, blood pressure was 140/70, 
140/72 and 138/70.  Right shoulder pain was 0/10 that day.  The 
Veteran was able to passively move the shoulder back and forth 
without pain.  Forward elevation and abduction were range of 
motion 0-180 degrees; and internal and external rotation were to 
90.  All movements were performed without pain.  He was unable to 
hold at 90 degrees against resistance due to pain that increased 
to 6/10 and resolved when the Veteran put his arm down.  There 
was no muscle wasting or atrophy of the right shoulder.  With 
respect to the right great toe, there was no swelling.  Pain was 
5-6/10.  The Veteran was able to flex the toe freely without 
pain.  Range of motion was to 90 degrees without increased pain.  
Color and temperature were normal.  

The right knee was slightly warm, and the left knee was cool to 
touch.  There was no erythema or increased temperature.  The 
right knee joint was missing the patella.  Bony prominences were 
grossly intact on the left.  Knee pain was 5-6/10 on the right 
and 2/10 on the left.  There was no pain on deep palpation of the 
knees.  Muscle strength against resistance was 5/5.  Left knee 
flexion was from 0-100 degrees, and flexion of the right knee was 
from 0-80 degrees.  No instability was demonstrated on 
examination.  The McMurray test could not be properly performed 
due to limitation of motion bilaterally.  There was no muscle 
wasting or atrophy noted.  Repetitive range of motion did not 
increase pain or cause weakness, fatigue, lack of endurance, lack 
of coordination or any increase or decrease in the range of 
motion.  

The diagnoses were left knee arthritis; right knee arthritis; 
diabetes, excellent control; erectile dysfunction; hypertension; 
hallux valgus of the right great toe; right shoulder rotator cuff 
tear, arthroscopically repaired; and disabsorption of L5-S1, pain 
free with no limitations.  It was indicated there was no medical 
evidence of retinopathy, nephropathy, peripheral neuropathy, 
cardiovascular disease, peripheral vascular disease or a diabetic 
skin condition.  The examiner commented that the Veteran's main 
functional limitation was caused by his service-connected knee 
disabilities.  He stated the right knee prosthesis had become 
unstable and the Veteran was awaiting redo surgery when his 
functioning became more limited.  He added the Veteran had 
several other medical conditions that would make seeking gainful 
employment unfeasible at this time in a sedentary or physical 
environment.  

In a June 2009 statement, G.R. M.D., related he had treated the 
Veteran for more than 10 years.  He asserted the Veteran had 
severe osteoarthritis and had had bilateral knee replacements.  
He maintained that because of complications of the right knee 
replacement, the Veteran had developed profound weakness in his 
thigh muscles.  He noted that many times when he stood and 
walked, the Veteran's right knee buckled and he fell.  He opined 
the Veteran was totally disabled because of bilateral knee pain 
and weakness of the right leg.  The physician claimed the Veteran 
had trouble standing and walking for long periods of time.  He 
concluded the Veteran was totally disabled due to severe 
bilateral knee pain and buckling.

The Veteran was seen for an occupational therapy consultation at 
a VA facility in September 2009.  He was to be assessed for 
functional capacity.  The results of the evaluation indicated the 
Veteran's current physical capacity fell below the "sedentary" 
level categorization of physical demand.  This was noted to be 
the lowest categorization.  Factors influencing this result were 
the Veteran's medical history relating to his knees and, to a 
lesser extent, the residual pain/weakness of his right shoulder.  

The following month, a VA physician reviewed the above assessment 
and opined that the Veteran's "service connection should be 
increased to 100%."  

The Veteran asserts he is unable to work due to the severity of 
his bilateral knee disability.  During the hearing before the 
undersigned, the Veteran conceded he worked part-time driving 
cars, apparently for the dealership for which he had been 
employed for many years.  He submitted a W-2 form for 2009, and a 
September 2009 earnings statement.  These reflect his employment 
was marginal.  The Board acknowledges the opinion rendered 
following the April 2009 VA examination implicated medical 
conditions for which service connection has not been established 
in the determination that the Veteran was not employable.  The 
Board points out, however, that both the Veteran's diabetes and 
hypertension are in good control, and any impairment from the 
right shoulder disability is not significant.  The Board notes 
that the Veteran's treating physician also believes the Veteran 
is unable to work due to his bilateral knee disability.  Thus, 
the evidence is in equipoise as to whether the Veteran's service-
connected disabilities alone render him unemployable.  
Accordingly, the Board will resolve all doubt in the Veteran's 
favor and find that entitlement to a total rating based on 
individual unemployability is granted.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


